64 F.3d 669
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Joseph Macastle JACKSON, Petitioner-Appellant,v.L.L. YOUNG, Respondent-Appellee.
No. 95-6161.
United States Court of Appeals, Tenth Circuit.
Aug. 16, 1995.

Before SEYMOUR, Chief Judge, McKAY and HENRY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This matter is before the court on appellant's application for a certificate of probable cause and request for leave to proceed in forma pauperis.  We issue a certificate of probable cause, grant appellant's request to proceed in forma pauperis, and proceed to the merits of appellant's appeal.2


3
Mr. Jackson seeks habeas corpus relief pursuant to 28 U.S.C. 2254 claiming that Oklahoma has unconstitutionally delayed granting him consideration for parole.  We find his arguments to be unpersuasive, and affirm the denial of habeas corpus for substantially the reasons set forth in the magistrate judge's Report and Recommendation and the district court's Order adopting same.


4
AFFIRMED. The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 Appellant has filed a second Motion for Appointment of Counsel.  The motion is hereby denied